Citation Nr: 0427081	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for neuropathy of 
the right leg, secondary to diabetes mellitus, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for neuropathy of 
the left leg, secondary to diabetes mellitus, currently rated 
as 10 percent disabling.

4.  Entitlement to a compensable evaluation for post-surgical 
scar, perianal abscess secondary to diabetes mellitus, 
currently rated as 0 percent disabling.

5.  Entitlement to service connection for an eye disability, 
claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for asthma, claimed as 
secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:  John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  No other issues are before the Board 
at this time.  In June 2004, a Travel Board hearing was held.  
A copy of the transcript of that hearing has been associated 
with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO must inform 
the veteran of what is necessary for his claims to be 
granted, what the RO will do, what he must do, and he must be 
asked to provide all available evidence.

The record indicates that the veteran had filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  In addition, the 
veteran has testified about ongoing treatment at the VA 
Medical Center (VAMC) in Fayetteville, Arkansas.  The RO 
should obtain all treatment records available from the VAMC 
in Fayetteville and all associated clinics dated from 
February 2004 to the present, including the report of the eye 
examination in June 2004.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994). 

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See 
VAOPGCPREC 7-03 (2003).

The Board also finds that additional examinations for the 
veteran's diabetes mellitus, his post-surgical scar, his eye 
disability and his asthma are warranted.  The record does not 
contain an etiology opinion with respect to the veteran's eye 
disability or asthma, and the VA examination report is 
unclear with respect to diabetes mellitus and the veteran's 
scar.  The Board finds that new examinations are necessary to 
determine the current level of the veteran's disability due 
to diabetes mellitus and the post-surgical scar, and to 
determine the etiology of the veteran's eye disability and 
asthma.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claims.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  The RO should request all treatment 
records from the VAMC in Fayetteville, 
Arkansas and all associated clinics dated 
from February 2004 to the present, 
including the report of the eye 
examination in June 2004.  If no records 
are available, the RO should obtain 
written confirmation of that fact.

4.  The RO should schedule the veteran 
for an examination in order to determine 
the extent of his disability due to 
diabetes mellitus.  All indicated tests 
should be performed.  The examiner should 
specifically determine if the veteran's 
diabetes requires: (1) treatment with 
insulin and restricted diet or oral 
hypoglycemic agent and restricted diet, 
or (2) treatment with insulin, restricted 
diet, and regulation of activities, or 
(3) treatment with insulin, restricted 
diet and regulation of activities with 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year, or twice a 
month visits to a diabetic care provider, 
plus complications that would not be 
compensable if separately evaluated, or 
(4) more than one daily injection of 
insulin, restricted diet, and regulation 
of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength, or 
complications that would be compensable 
is separately evaluated.  

5.  The RO should schedule the veteran 
for an examination to determine the 
extent of his disability (if any) 
associated with the post-surgical scar 
(perianal fissure).  The examiner should 
determine the area of the scar and if it 
is superficial or deep, and if it is 
painful or causes limitation of function 
of the affected area.

6.  The RO should schedule the veteran 
for an examination in order to ascertain 
the nature and etiology of the veteran's 
eye disability, if any.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examiner should specifically review 
the veteran's medical history.  If an eye 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's eye disability is related to 
his diabetes mellitus.  A complete 
rationale for any opinion offered should 
be included.

7.  The RO should schedule the veteran 
for an examination in order to ascertain 
the nature and etiology of the veteran's 
asthma, if any. All indicated tests 
should be conducted, and the examiner 
should review the claims folder and the 
veteran's medical history.  If asthma is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
asthma is related to his diabetes 
mellitus.  A complete rationale for any 
opinion offered should be included.

8.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal (including 
regulations relating to service connected 
skin disabilities).  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




